DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recites at a very high level the gathering of data, and using that data to make or adjust predictions.  This is an activity that humans perform on a daily basis.  The references to computing elements such as “machine learning” and a “trained application / model” software elements and processors / device hardware elements are generic and do not present any novel work product (e.g., no specific algorithms related to machine learning, and therefore appear to be claiming any/all use of machine learning, including use of competitors’ existing products) or tie-in to a practical application.

Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps directed to the deciding to train, gathering data to train, and training a machine learning model.  No specific implementation details (for instance, algorithmic details as to how such training is accomplished) is set forth, which is abstract in and of itself.  These concepts, under a broadest reasonable interpretation, encompass the performance of the limitations in the mind but for the recitation of generic computer components.    
For example, the claim limitations are vaguely/abstractly directed to such activities as gathering data on prices at area gas stations, presumably in order to make a decision as to the most cost effective place to make a purchase.  This is an everyday activity that one reasonably performs “within the mind”  (i.e., the creation of a model for making decision based upon data used to train that model). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to developing a training model that presumably is to be used in making a decision / prediction.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components, such as “machine learning” and a “trained application / model” software elements and processors / device hardware elements.  Accordingly, these additional generic elements (both hardware and software) do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (e.g., “machine learning” and a “trained application / model” software elements and processors / device hardware elements) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 8 and 15 are each substantially similar to claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  

Claims 2-7, 9-14 and 16-20 depend upon claims 18 and 15, respectively, and do not correct the issues set forth above.   These claims merely further recite generic components or the use of such components.  Therefore, these claims are likewise rejected.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 1, 8 and 15:  
There is a lack of antecedent basis for “the trained model” in the last line of each claim.
Therefore, the scope of each claim is ambiguous.

Claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Chen et al (US Patent Application Publication No. 2020/0311595, hereafter referred to as “Chen”) in view of Pete et al (US Patent Application Publication No. 2018/0165599, hereafter referred to as “Pete”).

Regarding independent claim 1:  Chen teaches A method for managing a lifecycle of a machine learning (ML) application from a consumer point of view, the method implemented by one or more data processors forming part of at least one computing device and comprising: initiating execution of an intelligent scenario for training of the ML application; (See Chen Figures 1 and 2 showing exemplary computing environments including processor, storage and peripheral elements.  See also, paragraph [0050] discussing use of a training pipeline and analytics engine for cognitive model training with deep rich learning knowledge) generating, … , a training pipeline, wherein the training pipeline comprises training logic associated with a defined workflow for the training; (See Chen abstract discussing generation of a next model training operation based upon a comparison of training data, parameter information and metric values.  See also, paragraph [0012] and Fig 3 teaching use of a training pipeline and analytics engine.) training, by an application having an input dataset, the ML application using the training pipeline; (See Chen Abstract discussing the performance of the next model training operation.) determining, … , training metrics associated with the trained ML application, wherein the training metrics are indicators of a level of accuracy of the trained ML application; (See Chen paragraphs [0027]-[0028] and [0051]-[0053] discussing the tuning / improvement of trained models for the generation of the best combination of metrics to increase accuracy, for example.) and providing, by a centralized component, the training metrics for characterization of the trained model. (See Chen paragraphs [0026]-[0027] discussing the use of trends and accuracy data for the improvement / tuning of models.)
Although Chen teaches the use of an analytics engine for correlations [see paragraphs [0051]-[0053], for example], Chen does not explicitly teach the remaining limitations as claimed.  Pete, though, teaches … by the integrator component …; (See Pete paragraphs [0025]-[0033] and [0053] discussing the use of a predictive analytics integrator and an integrator engine.) … by the integrator component …; (See Pete paragraphs [0025]-[0033] and [0053] discussing the use of a predictive analytics integrator and an integrator engine.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Pete for the benefit of Chen, because to do so provided a designer with options for implementing a system facilitating the incorporation of predictive models and their supporting libraries into applications without requiring application developers to be knowledgeable regarding the particular features of the predictive models and/or libraries, as taught by Pete in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of machine learning models.  


Regarding claim 2:  Chen does not explicitly teach the remaining limitations as claimed.  Pete, though, teaches further comprising: triggering, by the centralized component, training via an application programming interface; and providing, by the integrator component, a training status and a training. (See Pete Abstract in the context of Fig. 3, esp. #310 and 312, and paragraphs [0051]-[0052] teaching the triggering of a retraining procedure and providing a model version and model reference when an out of date status is determined.)

Regarding claim 3:  Chen does not explicitly teach the remaining limitations as claimed.  Pete, though, teaches further comprising determining a status of the training by: requesting, by the centralized component, a status update using the training identification; returning, by the integrator component, updated status associated with the requested status update; and updating, by the centralized component, training status with the returned updated status. (See Pete Fig. 3 and paragraphs [0051]-[0052] teaching the requesting of a model version, determining whether a model is out of date and triggering / returning a new model / reference.)


Regarding claim 5:  Chen does not explicitly teach the remaining limitations as claimed.  Pete, though, teaches wherein the ML application is created using an embedded ML architecture and the training pipeline is generated by a predictive analytics integrator (PAi). (See Pete paragraph [0064] teaching the use of a PA integrator service to create model versions.)

Regarding claim 6:  Chen does not explicitly teach the remaining limitations as claimed.  Pete, though, teaches wherein the embedded ML architecture is an in-memory database system. (See Pete paragraphs [0025] and [0029] and Fig. 1 #116 teaching the use of an exemplary HANA in-memory database platform enabling predictive models to be called / accessed.)

Regarding claim 7:  Chen does not explicitly teach the remaining limitations as claimed.  Pete, though, teaches further comprising receiving, by the training pipeline, the input data set for the training, wherein the ML application is trained using the input dataset. (See Pete paragraph [0017] discussing that a predictive model may be trained based on training data and using ML algorithms.)


Claims 8-10 and 12-14 are substantially similar to claims 1-3 and 5-7, respectively, and therefore likewise rejected.  

Claims 15-17 and 19-20 are substantially similar to claims 1-3 and 5-6, respectively, and therefore likewise rejected.  

Claims 4, 11 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Chen et al (US Patent Application Publication No. 2020/0311595, hereafter referred to as “Chen”) in view of Pete et al (US Patent Application Publication No. 2018/0165599, hereafter referred to as “Pete”) and Seidle et al (US Patent Application Publication No. 2017/0039525, hereafter referred to as “Seidle”).

Regarding claim 4:  Chen teaches … and the training pipeline is generated by a data intelligence platform.  (See Chen paragraph [0012] and Fig. 3 teaching the use of a training pipeline and cognitive model tuning with rich deep learning knowledge.)
However, Chen in view of Pete does not explicitly teach the remaining limitations as claimed.  Seidle, though, teaches wherein the ML application is created using a side-by- side ML architecture … . (See Seidle paragraphs [0222] and [0227] discussing the use of well-known exemplary machine learning techniques such as side-by-side machine learning.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Seidle for the benefit of Chen in view of Pete, because to do so provided a designer with options for implementing an intelligent / learning system that facilitated the ranking of data element, as taught by Seidle in paragraph [0221]-[0227], for example.  These references were all applicable to the same field of endeavor, i.e., use of machine learning models.  


Claim 11 is substantially similar to claim 4, and therefore likewise rejected.  

Claim 18 is substantially similar to claim 4, and therefore likewise rejected.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Microsoft Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, © 2002, pp. 30, 33 and 458.
Sets forth the definition of an API as a software entity. (page 33).


Haight, Karen Zita, et al., “Machine Learning for Embedded Systems:  A Case Study”, BBN Report 8571, March 16, 2015, pp. 1-12.
An ML application and optimizations to create a system that can operate effectively on an embedded platform. (p. 1, Abstract); The goal is to have each node choose a combination of controllables c, to maximize performance of the metric m, by learning model f that predicts performance of the metric from observables o and controllables c:  m = f(o,c).  (p. 1, section II. Embedded Communications Domain). 

Zhao, Zhenyu, et al., “Maximum Relevance and Minimum Redundancy Feature Selection Methods for a Marketing Machine Learning Platform”, DSAA 2019, Washington, DC, October 5-8, 2019, pp. 442-452.
The platform consists of independent training and prediction pipelines and the training pipeline consists of several modules such as data extraction, feature engineering, feature selection, model training etc. (p. 443, 2nd full paragraph); Training pipeline (p. 451, Fig. 6); Use of accuracy metrics (p. 444, last paragraph). 







US Patent Application Publications
Bansal 	 				2021/0097444
Techniques for automated machine learning (ML) pipeline exploration and deployment are described. An automated ML pipeline generation system allows users to easily construct optimized ML pipelines by providing a dataset, identifying a target column in the dataset, and providing an exploration budget. Multiple candidate ML pipelines can be identified and evaluated through an exploration process, and a best ML pipeline can be provided to the requesting user or deployed for production inference. Users can configure, monitor, and adapt the exploration at multiple points in time throughout. (Abstract).

McShane 	 				2020/0081916
Techniques are described for integrating prediction capabilities from data management platforms into applications. Implementations employ a data science platform (DSP) that operates in conjunction with a data management solution (e.g., a data hub). The DSP can be used to orchestrate data pipelines using various machine learning (ML) algorithms and/or data preparation functions. The data hub can also provide various orchestration and data pipelining capabilities to receive and handle data from various types of data sources, such as databases, data warehouses, other data storage solutions, internet-of-things (IoT) platforms, social networks, and/or other data sources. In some examples, users such as data engineers and/or others may use the implementations described herein to handle the orchestration of data into a data management platform. (Abstract).

Pete 	 				2018/0165599
Techniques are described for integrating predictive models into applications, to enable the applications to provide predictive functionality. Using the framework according to implementations, predictive models and their supporting libraries may be incorporated into applications without requiring application developers to be knowledgeable regarding the particular features of the predictive models and/or libraries. The framework exposes a common and consistent application programming interface (API) on top of the predictive libraries. Applications can use the API to interact with the predictive models, thus enabling the applications to leverage predictive functionality. Implementations also provide an API which may be used by applications to request the retraining of predictive models. (Abstract). 

Schmidt-Karaca  				2018/0157987
Methods, computer-readable media and systems are disclosed for building, deploying, operating, and maintaining an intelligent dynamic form in which a trained machine learning (ML) model is embedded. A universe of questions is associated with a plurality of output classifiers, which could represent eligibilities for respective benefits. The questions are partitioned into blocks. Each block can be associated with one or more of the classifiers, and each classifier can have a dependency on one or more blocks. An ML model is trained to make inferences from varied combinations of responses to questions and pre-existing data, and determine probabilities or predictions of values of the output classifiers. Based on outputs of the trained model, blocks of questions can be selectively rendered. The trained model is packaged with the question blocks and other components suitably for offline deployment. Uploading collected responses and maintenance of the dynamic form are also disclosed. (Abstract).

Sarferaz 	 				2016/0055222
Various embodiments herein each include at least one of systems, methods, and software for in memory data warehouse planning and broadcasting. Some embodiments include an in memory database having a set of define database table views that provide a virtual data model upon which services execute for various purposes including planning, simulation, and broadcasting of generated reports and other document. These services are executed within a computing environment of the in memory database and can be configured and grouped into applications and processes. Such embodiments eliminate system performance bottlenecks and provide a platform upon which “extreme” application performance can be obtained. (Abstract). 





Chen 	 				2020/0311595
A mechanism is provided in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to configure the processor to implement a cognitive service for cognitive model tuning with rich deep learning knowledge. The mechanism performs a first model training operation and records training data set and hyperparameter information for the model in a. database. The mechanism performs a model testing operation using a testing data set and records metric values that result from the model testing in the database. For a next model training operation for a given model, the mechanism performs an anomalies check for the given model. The mechanism performs a difference comparison on the training data set, hyperparameter information, and the metric values. The mechanism generates a recommendation of a training data set and hyperparameters for the next model training operation. The mechanism performs the next model training operation. (Abstract). 


Seidle 	 				2017/0039525
Exemplary well-known machine learning techniques include side-by-side machine learning. (paras 0222 and 0227). 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




October 22, 2022